Citation Nr: 0613670	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-28 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a torn right 
meniscus secondary to the service-connected right knee 
degenerative joint disease disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
the right knee degenerative joint disease disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
the left knee degenerative joint disease disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
the right ankle degenerative joint disease disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
the left ankle degenerative joint disease disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active military duty from November 
1970 to September 1972.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to service connection for a 
right torn meniscus as secondary to the right knee 
degenerative joint disease, as well as his claims for 
increased evaluations for his bilateral knee and ankle 
disabilities.


FINDINGS OF FACT

1.  The appellant's right knee degenerative joint disease 
disability did not cause or make chronically worse any right 
meniscus tear.

2.  There is no clinical evidence of ankylosis of the right 
or left knee or of recurrent subluxation or lateral 
instability in either knee; the appellant's right and left 
knee range of motion is from zero to 140 degrees with pain.

3.  The left ankle disability is productive of not more than 
moderate impairment or limitation of motion with no 
additional functional loss due to pain or other pathology, 
while the right ankle is productive of disability compatible 
with not more than marked limitation of motion.

4.  None of the knee and ankle disabilities has presented an 
unusual or exceptional disability picture at any time.


CONCLUSIONS OF LAW

1.  The appellant's right meniscus tear was not is 
proximately due to, or the result of, the service-connected 
right knee degenerative joint disease disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for the right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256-5261 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for the left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256-5261 (2005).

4.  The criteria for an evaluation of 20 percent, but not 
more, for the right ankle disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for the left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his secondary service connection claim in 
correspondence dated in February 2000, and February 2001.  
The appellant was notified of the information necessary to 
substantiate his increased rating claims by correspondence 
dated in September 2001.  These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  

In the various letters, the Statement of the Case (SOC) and 
the Supplemental Statement of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to secondary service connection for the right 
meniscus tear and what the evidence had to show to establish 
entitlement to increased evaluations for the knee and ankle 
disabilities.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA and private medical records were 
obtained and associated with the claims file.  The appellant 
was afforded VA examinations.  He also was afforded a 
personal hearing at the RO.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  As a result of the decision 
below, the appellant has been denied secondary service 
connection for the right meniscal tear and therefore, no 
initial rating or effective date is needed.  The appellant 
was provided with notice as to the clinical findings needed 
for higher evaluations for his ankle and knee disabilities, 
as well as the assistance VA would provide.  Therefore, there 
is no duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Secondary Service Connection Claim

The appellant contends that his service-connected 
degenerative joint disease disability of the right knee 
either caused or aggravated his right meniscal tear.  He 
testified at his December 2003 personal hearing at the RO 
that the torn meniscus was caused by the knee being in a 
weakened state due to the service-connected disability.  He 
said that no physician ever had told him that the meniscal 
tear was related to the right knee pain.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Review of the evidence of record reveals that the appellant 
has been service-connected for degenerative joint disease of 
the right knee since September 1972.  In December 1999, he 
underwent a right knee operation to repair a horizontal 
cleavage tear of the right medial meniscus.  A VA Form 10-
5345(R) dated in September 2000 indicates that the appellant 
was seeking compensation from his employer for that knee 
injury.

The appellant underwent a VA medical examination in March 
2002.  The examiner noted the appellant's history of an 
arthroscopy procedure for a torn meniscus on the right knee 
in December 1999.  The examiner opined that the appellant's 
torn meniscus was not related the service-connected 
degenerative joint disease of the right knee.  There is no 
other competent medical opinion of record on this point.

The Board finds that the preponderance of the evidence is 
against the appellant's secondary service connection claim.  
Nowhere in the evidence of record is there found any clinical 
notation suggesting that the appellant's service-connected 
right knee degenerative joint disease was in any way linked 
to right torn medial meniscus.  There is no competent medical 
opinion of record that provides an etiologic link, whether by 
causation or by aggravation, between the appellant's meniscal 
tear in 1999 and his right knee degenerative joint disease 
disability.

The Board has considered the appellant's testimony and his 
written statements, as well as the written statements of his 
representative, submitted in support of his argument that his 
right meniscal tear was etiologically related to his right 
knee degenerative joint disease disability.  To the extent 
that such statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired meniscal pathology and the appellant's right knee 
disability.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999).  

The language of 38 C.F.R. § 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability.  However, in 
this case, there is no competent medical evidence of record 
to suggest that the appellant's right knee degenerative joint 
disease disability either caused or aggravated the right 
meniscal tear.  In fact, a VA medical examiner has opined 
that there is no relationship whatsoever to the right knee 
disability.  The Board concludes, therefore, that the 
evidence does not support the finding, in the sense that 
Allen represents, of a nexus between the appellant's service-
connected right knee degenerative joint disease disability 
and right meniscal tear.  Likewise, the evidence does not 
support a finding of any causal connection.  The 
preponderance of the evidence is therefore against the 
secondary service connection claim for the meniscal tear of 
the right knee.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
secondary service connection claim.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).




II.  Increased Rating Claims

The appellant testified at his December 2003 personal hearing 
at the RO that his knee and ankle disabilities have each 
increased in severity.  He said that he could not walk or 
climb stairs or ladders.  The appellant testified that he 
always had pain and that his knees and ankles were constantly 
swollen.  He reported that the right knee was shaky and gave 
out at times.  He said that he was unable to walk without 
limping and that his ankles would twist on him, causing him 
to fall.  The appellant stated that he experienced limitation 
of motion and that he sometimes had to take time off from 
work due to his knee and/or ankle pain.

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The knees and ankles are considered major joints.  38 C.F.R. 
§ 4.45.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

A.  Knees

The appellant underwent a VA knee examination in March 2003; 
he complained of bilateral knee pain, the right worse than 
the left.  He also complained of weakness and stiffness in 
his knees.  He said that his knees were constantly swollen.  
The appellant denied any episodes of subluxation and 
dislocation.  On physical examination, the appellant 
exhibited a range of motion of each knee from zero to 140 
degrees; this motion was accomplished with pain.  The 
appellant had a normal gait pattern.  The knees were stable 
to varus and valgus stress.  There was patellofemoral 
crepitus and grind in each knee.  No effusions were present.  
Radiographic examination revealed degenerative joint disease 
in each knee.  

Review of the appellant's VA outpatient treatment records 
reveals that the appellant had no swelling of any of his 
extremities.  In April 2003, the appellant exhibited grossly 
good musculoskeletal range of motion and symmetry.  There was 
no swelling.  There was no obvious joint laxity.  In July 
2003, the appellant's gait was described as normal.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling.  A 20 percent 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the right 
knee and normal flexion (140 degrees).  However, this motion 
was achieved with pain.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight, 
if any, in each knee, and which is expected during flare-ups 
or with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain was reported.  No muscle atrophy 
or weakness has been demonstrated in either knee.  There is 
no clinical evidence of any muscle spasm.  However, bilateral 
patellofemoral grinding and crepitation were demonstrated 
clinically.  The objective medical evidence shows findings of 
complaints of pain and pain on use.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, grinding, crepitation and pain are findings 
that could limit the appellant's functional ability; however, 
the findings do not more  nearly approximate a finding of 
limitation of extension or flexion in each knee to a 
compensable level.  But there is x-ray evidence of arthritis 
and limitation of motion not to a compensable degree under 
the Code, and therefore a 10 percent rating is for assignment 
for each major joint affected.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.  The knees are considered major joints.  
38 C.F.R. § 4.45.  Hence, the evidence only supports the 
assignment of a disability evaluation of 10 percent for right 
knee disability and for the left knee disability.  The 
evidence of record does not support a rating in excess of 10 
percent for either knee disability.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The clinical 
evidence of record does not contain any findings of laxity or 
instability of the right knee or of the left knee.  
Therefore, Diagnostic Code 5257 is not for application.  
Thus, the current 10 percent rating for each knee is based on 
the functional limitations described in the absence of 
instability and subluxation.  In the absence of such 
additional and separate disability, a separate or higher 
rating is not in order.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint (right or left).  Nor is there any 
medical evidence of ankylosis.  Therefore Diagnostic Codes 
5258 and 5256 are not for application.

It is again noted that the 10 percent rating is assigned 
based on the crepitation and grinding and complaints of pain 
that are evidenced.  No subluxation or instability has been 
demonstrated.  While X-rays have confirmed the presence of 
arthritic changes, a separate rating would not be warranted 
in this case because the limitation of motion has already 
been considered in the rating assigned.

B.  Ankles

The appellant underwent a VA ankle examination in March 2002; 
he reported that each ankle hurt on a daily basis, the right 
more than the left.  He said that the pain increased with 
activity.  The appellant exhibited an antalgic gait and he 
favored the right ankle.  On physical examination, neurologic 
testing and muscle tone were intact.  There was no crepitus 
in either ankle.  The appellant exhibited zero degrees of 
dorsiflexion in the right ankle and normal dorsiflexion in 
the left.  He also demonstrated zero to 35 degrees of plantar 
flexion in the right ankle and he demonstrated ten to 35 
degrees in the left.  The left ankle had mild instability.  
Radiographic examination revealed degenerative joint disease 
in the right ankle.  The appellant exhibited right ankle 
pain, but no left ankle pain.

Review of the appellant's VA outpatient treatment records 
reveals that he sought treatment in December 2002 after he 
twisted his right ankle.  On physical examination, there was 
no swelling.  The right ankle was tender with eversion.  The 
clinical assessment was right ankle sprain.  In April 2003, 
there was no swelling or obvious joint laxity.  The appellant 
exhibited a grossly good musculoskeletal range of motion and 
symmetry.  In July 2003, the appellant walked with a normal 
gait.

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The appellant's ankle 
disability could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in Diagnostic 
Codes 5270, 5271, 5272, 5273 and 5274.  The RO has evaluated 
each of the appellant's ankle disabilities as 10 percent 
disabling under Diagnostic Code 5271.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273 which also assigns a 10 
percent evaluation for such deformity of moderate severity.  
An astragalectomy would result in a 20 percent evaluation 
under Diagnostic Code 5274.

No clinical findings of record establish that the appellant 
has ankylosis of the right or left ankle.  As such, 
Diagnostic Codes 5270 and 5272 are not for application in 
evaluating the ankle pathology.  The appellant has also not 
undergone an astragalectomy and he does not have malunion of 
either os calcis or astragalus; therefore, Diagnostic Codes 
5274 and 5273 are also not for application.

The appellant's right ankle symptomatology more closely 
approximates the criteria for a 20 percent evaluation.  In 
March 2003, there was evidence of severe limitation of range 
of motion of the right ankle in that the appellant 
demonstrated zero degrees of dorsiflexion at the time of VA 
examination.  See 38 C.F.R. § 4.71, Plate II.  In addition, 
degenerative joint disease of the right ankle is documented 
by x-ray studies.  Because there is satisfactory evidence of 
painful motion and severe limitation of motion, the Board 
finds that the level of functional loss more nearly 
approximates a level of impairment consistent with marked 
limitation of motion.  Taking into consideration the 
provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), such clinical 
evidence of tenderness and limitation of motion with 
complaints of pain warrants a finding of marked impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board 
finds, therefore, that a rating of 20 percent is warranted 
for the demonstrated functional loss in the right ankle 
pursuant to Diagnostic Code 5271, as well as 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  

The appellant is not entitled to an evaluation in excess of 
20 percent for the right ankle disability.  The objective 
medical evidence of record does not support a finding of 
ankylosis of the right ankle and thus, a 40 percent rating 
for ankylosis of the right ankle is not warranted under 
Diagnostic Code 5270.  The Board has taken into account 
functional loss due to pain; however, a higher rating based 
on functional loss due to pain is not warranted, as the 
appellant is receiving the maximum schedular rating under 
Diagnostic Code 5271.

As for the left ankle, the evidence reveals only a slight to 
moderate limitation of range of motion of the left ankle.  
See 38 C.F.R. § 4.71, Plate II.  While no degenerative joint 
disease of the left ankle is documented by x-ray studies, 
because there is satisfactory evidence of limitation of 
motion, the Board finds that the level of functional loss 
more nearly approximates a level of impairment consistent 
with moderate limitation of motion.  Taking into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), such 
clinical evidence of tenderness and limitation of motion with 
complaints of pain warrants a finding of moderate impairment, 
but of no more than moderate impairment.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The Board finds, therefore, 
that a rating of 10 percent is warranted for the demonstrated 
functional loss in the left ankle pursuant to Diagnostic Code 
5271, as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.

However, the Board can find no basis under Diagnostic Code 
5271 to grant the appellant a rating higher than 10 percent 
evaluation based on limitation of motion alone without a 
finding of ankylosis or marked limitation of motion of the 
ankle.  Hence, the evidence supports no more than the current 
schedular rating of 10 percent for the left ankle pathology.

C.  Extraschedular Ratings

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the knee and ankle 
disabilities may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected knee and/or ankle disabilities have presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for knee 
disabilities and for ankle disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for any 
service-connected knee or ankle problem since the date of his 
claim, and he has not demonstrated marked interference with 
employment caused by either knee disability or by either 
ankle.  The appellant has not offered any objective evidence 
of any symptoms due to any one of these four disabilities 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the each one of the 
appellant's four claims for an evaluation in excess of 10 
percent.  As the preponderance of the evidence is against 
each of the appellant's claims, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).


ORDER

Secondary service connection for a right knee meniscal tear 
is denied.

An evaluation in excess of 10 percent for the appellant's 
right knee disability, for the left knee disability and for 
the left ankle disability is denied in each instance.

An evaluation of 20 percent, but no more, for the appellant's 
right ankle disability is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


